UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 HOLISTIC CANDLERS AND                          )
 CONSUMER ASSOCIATION, et at.,                  )
                                                )
                      Plaintiffs,               )
                                                )     Civil Case No. 10-582 (RJL)
              v.                                )
                                                )
 U.S. FOOD AND DRUG                             )
 ADMINISTRATION, et at.,                        )
                                                )
                      Defendants.               )

                                                t\.-
                                          ORDER
                                    (March fJ:, ,2011) [#7]

      For the reasons set forth above, it is this _     day of March, 2011 hereby

ORDERED that Defendants' Motion to Dismiss [Dkt. #7] is GRANTED, and it is further

      ORDERED that the above-captioned case be dismissed without prejudice.

      SO ORDERED.


                                            RICHARD          ON
                                            United States District Judge